2 F.3d 1149
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.STATE OF MARYLAND;  S. A. Gaither, Hearing Officer;  WalterTex Johnson, Captain;  See Brezz Company;  James Murphy,Chief of Security; Major Mitchell;  Major Diggs;  SergeantPickett; Sergeant Fuller; Ronald Hutchinson;  Irwin Sebree;Claire Storm Nordeck; Bernice A. Skinner;  CharleneRatcliff, Defendants-Appellees.
No. 93-6540.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.
Decided:  August 5, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-92-2602-K)
Aaron Holsey, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Richard M. Kastendieck, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Aaron Holsey appeals the district court's order denying Holsey's motion to vacate a scheduling order.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED